                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO


CLARA P. HAWKINS,

              Plaintiff,
       v.
                                                          No. CIV 18-778 CG/KRS
UNITED STATES OF AMERICA,

              Defendant.



      ORDER GRANTING DEFENDANT’S UNOPPOSED SECOND MOTION TO
          EXTEND DEFENDANT’S EXPERT DISCLOSURE DEADLINE

       This matter comes before the Court on Defendant’s Unopposed Second Motion to Extend

Defendant’s Expert Disclosure Deadline. Defendant requests an additional 30 days.

       The Court has reviewed the Motion and finds that it should be granted.

       IT IS HEREBY ORDERED that the deadline for Defendant’s Expert Disclosures is

extended from July 12, 2019 to August 11, 2019.




                                            THE HONORABLE KEVIN R. SWEAZA
                                            United States Magistrate Judge
